NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

MICHAEL ANTHONY REEVES,                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1486
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed December 19, 2018.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Michael Anthony Reeves, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Tonja Vickers Rook,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and VILLANTI and SLEET, JJ., Concur.